DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 8 and 13 are pending.  Claims 9 – 12 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020 and March 15, 2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13 recite the term “preferably” in lines 3 and 12 respectively. The term “preferably” is ambiguous, in that it is not clear whether the term requires the limitation following or if it is optional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buss (WO 2016/091422 A1) as cited by Applicant in view of Wakatsuki (U.S. Patent Publication No. 2016/0244028 A1).
Regarding Independent Claim 1, Buss teaches a vehicle camera system (camera assembly, 2; Fig. 2), comprising:  a camera (camera unit, 4) comprising a camera lens (an objective, 5), a movable shutter (flap element, 7) for protecting the camera lens (5) when the camera is not used (Regarding the functional language or the intended use, It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and further as described in the Abstract; in a cleaning position, the camera is not in use, thus the flap is capable of protecting the lens), and an integrated lens cleaning mechanism (cleaning unit, 6), comprising at least one cleaning liquid nozzle (nozzles, 30) that is part of the shutter (7).
Buss does not teach wherein the integrated lens cleaning mechanism further includes a collector for collecting used cleaning liquid dripping off the camera lens.  
Wakatsuki, however, teaches wherein the integrated lens cleaning mechanism (38; Fig. 5) further includes a collector (receiving dish, 44) for collecting used cleaning liquid dripping off the lens (device body, 24; Paragraph [0036]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include a collector for collecting used cleaning liquid dripping off the camera lens, as taught by Wakatsuki, to provide a collecting of the washer fluid to recycle to wash the window and thus effectively use the fluid without wasting it.
Regarding Claim 2, Buss, as modified, teaches the vehicle camera system of claim 1 as discussed above.
Buss does not teach wherein the vehicle camera system includes a cleaning liquid reservoir and means for transferring the cleaning liquid from the collector to the reservoir.  
Wakatsuki, however, teaches a cleaning liquid reservoir (cleaning fluid tank; 52) and means for transferring the cleaning liquid (54) from the collector (44) to the reservoir (52; Paragraph [0049])  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include a cleaning liquid reservoir and means for transferring the cleaning liquid from the collector to the reservoir, as taught by Wakatsuki, to provide a collecting of the washer fluid to recycle to wash the window and thus effectively use the fluid without wasting it.
Regarding Claim 3, Buss, as modified, teaches the vehicle camera system of claim 2 as discussed above.
Buss does not teach the vehicle camera system includes a pump for pumping cleaning liquid from the reservoir to the nozzles. 
Wakatsuki, however, teaches a pump (40) for pumping cleaning liquid from the reservoir (52) to the nozzles (38; Fig. 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include a pump for pumping cleaning liquid from the reservoir to the nozzles, as taught by Wakatsuki, to provide a collecting of the washer fluid to recycle to wash the window and thus effectively use the fluid without wasting it.
Regarding Claim 4, Buss, as modified, teaches the vehicle camera system (camera assembly, 2; Fig. 2) wherein the vehicle camera system (2) includes a camera housing (Annotated Fig. 2).  

    PNG
    media_image1.png
    296
    584
    media_image1.png
    Greyscale

Regarding Claim 5, Buss, as modified, teaches the vehicle camera system of claim 4 as discussed above.
Buss does not teach the vehicle camera system wherein  at least the collector, the cleaning liquid reservoir or the pump is part of the camera housing.  
Wakatsuki, however, teaches wherein  at least the collector (44), the cleaning liquid reservoir or the pump (40) is part of the camera housing (Annotated Fig. 5).

    PNG
    media_image2.png
    458
    653
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include at least the collector, the cleaning liquid reservoir or the pump is part of the camera housing, as taught by Wakatsuki, to provide a collecting of the washer fluid to recycle to wash the window and thus effectively use the fluid without wasting it.
Regarding Claim 6, Buss, as modified, teaches the vehicle camera system of claim 5 as discussed above.
Buss, as modified by Wakatsuki, does not teach the vehicle camera system wherein  the collector, the cleaning liquid reservoir and the pump are all part of the camera housing, however it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to provided the collector, the cleaning liquid reservoir and the pump are all part of the camera housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 7, Buss, as modified, teaches the vehicle camera system (camera assembly, 2; Fig. 2) wherein  the vehicle camera system (2) includes an arm (14), preferably a foldable arm, at the end of which the camera housing is arranged (Fig. 7).  
Regarding Claim 8, Buss, as modified, teaches the vehicle camera system (camera assembly, 2; Fig. 2) wherein  the movable shutter  (7) is a hinged element or a translatable element (Figs. 2 – 4).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buss (WO 2016/091422 A1) as cited by Applicant in view of Wakatsuki (U.S. Patent Publication No. 2016/0244028 A1) and KR101704047 B1.
Regarding Independent Claim 13, Buss teaches a method for keeping a camera lens (5) of a vehicle camera system (2) clean, the vehicle camera system (2), comprising:  a camera (4) comprising a camera lens (5), a movable shutter (7), and  an integrated lens cleaning mechanism (6), comprising at least one cleaning liquid nozzle (30)  that is part of the shutter (7; Fig. 5) the shutter (7) being closed during cleaning sequences (Paragraph [0093]).
Buss does not teach wherein the movable shutter  is closed when the vehicle  is parked, so as to protect the camera lens  when the camera is not used; a collector for collecting used cleaning liquid dripping of the camera lens and in that cleaning liquid dripping off the camera lens during or after the cleaning sequences is collected, preferably recycled.
KR047’ however, teaches the movable shutter  is closed when the vehicle  is parked, so as to protect the camera lens  when the camera is not used (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include the movable shutter  is closed when the vehicle  is parked, so as to protect the camera lens  when the camera is not used, as taught by KR047, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Further Wakatsuki teaches a collector (44) for collecting used cleaning liquid dripping of the lens (24) and in that cleaning liquid dripping off the lens (24) during or after the cleaning sequences is collected (via 52), preferably recycled.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include a collector for collecting used cleaning liquid dripping of the camera lens and in that cleaning liquid dripping off the camera lens during or after the cleaning sequences is collected, preferably recycled, as taught by Wakatsuki, to provide a collecting of the washer fluid to recycle to wash the window and thus effectively use the fluid without wasting it.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  DE 10 2017000759 B4 to Wojdacki teaches a camera system comprising a camera lens, a movable shutter and an integrated cleaning mechanism.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723